UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MobileBits Holdings Corporation (Exact name of registrant as specified in its charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 1990 Main Street, Suite 750 Sarasota, Florida 34236 (Address of principal executive offices) (941) 309-5356 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares issued and outstanding of each of the issuer’s classes of common stock. As of June 14, 2011, the Company had 26,340,853 shares of common stock outstanding. 1 MobileBits Holdings Corporation FORM 10-Q April 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operatins 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Removed and Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MobileBits Holdings Corporation (A Development Stage Company) Consolidated Financial Statements April 30, 2011 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of April 30, 2011 and October 31, 2010 (Unaudited) 4 Consolidated Statements of Operations -For the three and six months ended April 30, 2011 and 2010, and for the period from July 22, 2008 (Inception) to April 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows -For the six months ended April 30, 2011 and 2010, and for the period from July 22, 2008 (Inception) to April 30, 2011 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-13 3 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Balance Sheets (Unaudited) April 30, 2011 October 31, 2010 ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Website, net of accumulated depreciation of $6,163 and $3,921, respectively TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Stock payable - Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 26,340,853 and 21,559,041 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to unaudited consolidated financial statements. 4 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended For the Period from July 22, 2008 (Inception) to April 30, April 30, April 30, Revenues $
